Citation Nr: 1512338	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-08 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability,  claimed as resulting from a failure to timely diagnose and properly treat dystonia at the Houston VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the RO in Houston, Texas which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as resulting from misdiagnosis at the Houston VAMC.

A personal hearing was conducted in February 2010 before a Decision Review Officer (DRO) of the RO, and a transcript of this hearing is of record.

A Board hearing was requested and scheduled, but the Veteran failed to report for such hearing.

There are other issues that are not before the Board.  In a July 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.  A notice of disagreement was received from the Veteran as to these issues in March 2008, and a statement of the case was issued in January 2010.  The Veteran withdrew his appeal as to these issues by a statement received in February 2010.  Hence these issues are not in appellate status, and will not be addressed by the Board.  38 C.F.R. § 20.204.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to adequately address the claim for compensation under 38 U.S.C.A. § 1151.

The Board notes for a claim, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361(a)-(d) (2014). 

The Veteran contends that he incurred additional disability as a result of VA treatment providers' failure to timely diagnose and properly treat his dystonia at the Houston VAMC.  He has asserted that he suffered multiple injuries because he was not given the proper diagnosis or treatment by VA medical providers in a timely fashion, and that he now has additional disability as a result.

Records on file reflect that the Veteran receives disability benefits from the Social Security Administration (SSA), at least partly based on his non-service-connected dystonia.  He has received SSA benefits since May 2002, and was found to have become disabled in December 2001.  As the Veteran's SSA records are not in the file, they should be obtained before readjudicating the claim since they are potentially relevant, and may include relevant medical records or examination reports.  His SSA records should be obtained and associated with his electronic Virtual VA or VBMS claims files.

VA medical records dated in October 1997 reflect a diagnostic impression of muscle spasms in the upper extremity of uncertain etiology, questionably secondary to remote trauma.  Doctors found no evidence on electromyography (EMG) of any neuromuscular disorder, but he had an early sensory axonal neuropathy.  

A January 2002 letter from Dr. O. reflects that the Veteran presented with a complaint of stiffness on the right side of the body since he was seven years old.  He indicated that the clinical symptoms and physical examination were consistent with the diagnosis of hemi-dystonia of the right side.

By a letter dated in December 2002, Dr. J.S.M., identified as a VA physician, indicated that he examined the Veteran in November 2002.  He diagnosed hemi-dystonia of the right limbs, of congenital origin due to disorder of the basal ganglia of the left which appeared to be abnormal and with enlargement of the frontal horn of the left lateral ventricle.  He opined that the Veteran might be eligible for VA permanent disability or Social Security disability, since both dominant limbs were involved.

By a letter dated in February 2010, Dr. M., now identified as a private physician, diagnosed progressive torsion dystonia involving the right arm, right leg, right face and trunk, and opined that it was totally disabling.  He stated that the Veteran had been disabled since 1995 and "it is a service-connected disorder."

An April 2011 VA medical record reflects a diagnosis of familial dystonia, of unknown etiology.  A November 2012 VA neurology note reflects a diagnosis of hemi-dystonia, with chronic pain syndrome of unclear etiology, with a suggestion of significant psychiatric overlay - modestly improved since last seen.  The VA physician noted that the Veteran received ongoing private treatment by a neurologist for this condition.

The Board finds that a VA examination and medical opinion is necessary to adjudicate this claim.  The examiner should be asked to provide a medical opinion as to the likelihood that a claimed failure by VA treatment providers at the Houston VAMC to timely diagnose and properly treat his dystonia resulted in additional disability beyond the natural progress of this disease.

If, and only if, the answer to this question is yes, the VA examiner should opine as to the likelihood that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical care, or an event not reasonably foreseeable.

Any additional relevant clinical records of treatment or examination for dystonia from Dr. M. (VA or private), or any other physician, should be obtained.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for dystonia since February 2010.  

With any necessary authorization, attempt to obtain any available private treatment records from Dr. J.S.M. or other private medical providers, and any VA medical records dated since January 2013, that are not duplicates of those already in the claims file. 

2.  Obtain the Veteran's SSA records, including all medical records this other Federal agency considered in determining his entitlement.

3. Thereafter, the AOJ should schedule the Veteran for a VA neurological examination. The Veteran's claims file should be made available to and reviewed by the examiner, and the opinion must reflect that this was done.  All tests deemed necessary should be performed and all findings should be reported in detail.

The examiner is asked to address the following:

(a) Whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has additional disability resulting from a claimed failure by VA medical providers to timely diagnose and properly treat his dystonia at the Houston VAMC.  The examiner should opine as to whether the Veteran's dystonia was permanently worsened beyond the normal progression by VA treatment or lack of proper treatment.

(b) For any additional disability caused by VA treatment, the examiner should opine whether it is at least as likely as not (50 percent or more likelihood) that such additional disability (1) was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment; or (2) was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered the resulting additional disability to be an ordinary risk of the treatment provided).

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, readjudicate the claim on appeal, with consideration of all additional evidence received since the August 2013 supplemental statement of the case.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




